Citation Nr: 0434004	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  92-04 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

What evaluation is warranted for genital herpes from April 5, 
1989?


REPRESENTATION

Appellant represented by:	Sheldon B. Nagelberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1962.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in March 2004, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, so that additional development 
could be undertaken.  While the case remained in remand 
status, the RO in a July 2004 rating decision assigned a 10 
percent rating, effective from August 30, 2002.  The case was 
thereafter returned to the Board for further review.  


FINDINGS OF FACT

1.  From April 5, 1989, genital herpes has been manifested by 
recurring outbreaks and mild itching, but without 
disfigurement of the head, face, neck, or elsewhere; 
scarring; limitation of function of any body part; 
ulceration, exfoliation, exudation, extensive lesions, 
systemic or nervous manifestations, or use of systemic 
therapy.  

2.  The veteran's body as a whole is affected by his genital 
herpes at a rate of less than one percent.

3.  There is no evidence that genital herpes has necessitated 
frequent periods of hospitalization or resulted in a marked 
interference with employment.  


CONCLUSIONS OF LAW

1.  From April 5, 1989, to August 29, 2002, a compensable 
evaluation is not warranted for genital herpes.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, 
Diagnostic Codes 7820-7806 (2003).

2.  From August 30, 2002, to the present, no more than a 10 
percent rating is for assignment for genital herpes.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7806, as in effect 
prior to August 30, 2002; 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7820-
7806 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

As noted above, this matter was remanded most recently by the 
Board in March 2004 for additional procedural development by 
the RO, including compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), and readjudication based on the 
possibility of the assignment of a staged rating under 
Fenderson v. West, 12 Vet. App. 119 (1999).  Various other 
remands preceded the Board's March 2004 action.  All of the 
actions sought by the Board in its many prior remands appear 
to have been completed in full as directed and neither the 
veteran nor his attorney contends otherwise.  See Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).  

It, too, is noted that the VCAA became law in November 2000, 
years subsequent to the initiation of the original claim 
forming the basis of the instant appeal.  The VCAA 
significantly added to the statutory law concerning VA's 
duties when processing claims for VA benefits by redefining 
the obligations of VA with respect to its duty to assist a 
claimant, and including an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  To implement these provisions VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The applicable law and 
regulations have been the subject of holdings of various 
Federal courts.  

Under the changes effectuated by the VCAA, VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  In this case, there is no issue as 
to providing an appropriate application form or completeness 
of the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Written notice of the foregoing was initially 
provided to the veteran in a January 2002 letter from the RO, 
and its particulars were more fully explained to him in 
further VA correspondence mailed to him in March 2002,  
January and May 2003, and May 2004.  To that extent, the VA's 
duties established by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) have been satisfied.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the RO and the 
Board have endeavored to obtain any and all pertinent records 
of treatment and no contentions are advanced by or on behalf 
of the veteran that pertinent records of medical care are 
absent from the claims folder.  In addition, the veteran has 
been afforded multiple VA medical examinations throughout the 
appeal period in order to evaluate the nature and severity of 
his service-connected genital herpes.  As such, the VA's 
duty-to-assist obligation has been fully met in this 
instance.  

In Pelegrini v. Principi, 18 Vet.App.112 (2004), it was held 
that the applicable statute and regulation provide for pre-
initial-RO adjudication notice of the VCAA.  It was, however, 
specifically recognized that, where notice was not mandated 
at the time of the initial RO decision, VA did not err in not 
providing such notice specifically complying with section 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO adjudication had already occurred.  Instead, the 
veteran was found to have the right to be provided the 
requisite VCAA content-complying notice and proper subsequent 
VA process at some time during the appellate process.  In 
this instance, the initial RO adjudication long preceded the 
enactment of the VCAA.  Full notice of the VCAA followed with 
readjudication by the RO, and notice to the veteran, as 
provided by Pelegrini.  Therefore, to decide the appeal would 
not be prejudicial error to the veteran-appellant.  

To the extent that VA may have failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Factual Background

In July 1990, the Board granted entitlement to service 
connection for genital herpes simplex infection.  By rating 
action of the same month, a zero percent evaluation was 
assigned by the RO, effective from April 5, 1989, by analogy 
to 38 C.F.R. § 4.118, Diagnostic Code 7806.  

The veteran was seen by VA in November 1989, when he reported 
that he had suffered two outbreaks of herpes since June 1988, 
both of which were so mild that they cleared in two days.  No 
active lesions were observed clinically at that time.  

In February 1990, he stated that his most recent outbreak had 
occurred in January 1990, for which he had been prescribed 
Acyclovir.  Examination revealed four or five pustules at the 
base of the penile shaft.  The assessment was of a recurrence 
of a herpes simplex virus.  By August 1990, the disorder was 
described as quiet.
 
On a VA dermatology examination in October 1990, the veteran 
reported a 30-year history of genital herpes.  He reported 
having recurrent vesicular painful eruptions on the shaft of 
the penis and sometimes on the glans that varied in frequency 
from two weeks to two months.  The veteran reported that he 
took medication.  The assessment was probable herpes simplex 
of the genitalia by history, though he was then free of 
lesions.  

In February 1991, the veteran testified at an RO hearing that 
he suffered four to seven outbreaks of herpes per year.

VA outpatient treatment records from 1991 to 1993 show that 
the veteran reported in February 1991 that the last outbreak 
of herpes lesions had been in December 1990.  In August 1991, 
he reported two outbreaks since February 1991 lasting four 
days.  There was no current evidence of herpes.  There was 
also no evidence of genital lesions in August and November 
1992, although the veteran indicated in November 1992 that he 
had recently suffered two different bouts two weeks apart.  
In January 1993, the veteran reported a history of herpes 
recurring more than six times a year for several years.  The 
veteran had no recurrence since starting on continuous use of 
Acyclovir.  In December 1996, he was diagnosed with herpes 
simplex virus and Acyclovir was diagnosed.

In his November 1991 substantive appeal, the veteran 
indicated that an outbreak of his herpes would begin as one 
or two small blisters accompanied by itching and burning.  
The breakout would grow to one small or large blister about 
the size of a dime.  The blisters had appeared all over the 
shaft of the penis and sometimes on the head.  The attacks 
occurred about every two months and lasted from between three 
to six days.  

On a VA dermatology examination in November 1993, the veteran 
reported recurrent outbreaks of genital herpes since 1961.  
Since November 1992, the veteran had been taking Acyclovir 
and had not had a "total" breakout.  Usually there would be 
one blister that sometimes was very large.  Before the use of 
Acyclovir, the veteran reported having a breakout about once 
a month.  Now he had had no lesions for more than one year.  
On examination, no skin disorder was present.  The diagnosis 
was recurrent herpes Type II.  

The veteran indicated in a February 1994 statement that his 
herpes was controlled by Acyclovir that was taken twice 
daily.  

A January 1994 VA outpatient notation shows that the dosage 
of Acyclovir had been reduced without a breakout.  A December 
1994 notation shows that the veteran was seen for another 
disability.  The impressions included status post herpes.  In 
March 1995, the veteran reported that he had had a recent 
flare-up that was well controlled with Acyclovir.  In June 
1996, a history of genital herpes was noted with no 
recurrence with use of Acyclovir.  

On a VA dermatology examination in February 1997, there were 
no lesions on the penis.  The diagnoses included recurrent 
herpes simplex by history only.  On a VA general medical 
examination in February 1997, it was reported that the 
veteran was on Acyclovir of 20 milligrams five times a day.  

By a letter from the RO in December 1997, the veteran was 
requested to provide information as to all health care 
providers from whom he had received treatment for herpes 
since 1996.  No response was received.

On a VA general medical examination in May 1998, it was noted 
that the claims file had been reviewed.  On examination there 
were no lesions.  A history of two outbreaks in the past two 
years was reported.  The diagnoses included herpes simplex 
with no lesions seen at present.  It was further indicated 
that there were no recognizable medical complications or 
physical limitations secondary to genital herpes.  

On a VA dermatology examination in May 1998, the examiner 
indicated that the claims folder had been reviewed.  Medical 
history indicated that herpes simplex outbreaks had 
previously occurred approximately six to seven times a year, 
but had then decreased in frequency to only one breakout for 
the next three years with daily use of Acyclovir.  Acyclovir 
was noted to have been discontinued two years before with 
only two breakouts since that time.  Breakouts were noted to 
occur on the penis and were controlled with episodic 
treatment of Acyclovir.  On examination, there was no current 
outbreak.  There also was no evidence of ulceration, 
exfoliation, crusting, or associated systemic or nervous 
manifestations.  The diagnosis was herpes simplex virus type 
two.  

The veteran's representative indicated in August 1998 that 
the veteran had two outbreaks of sores on the shaft of his 
penis during the Winter of 1997-98.  Use of Acyclovir was 
noted.  It was further indicated that between June 20 and 27, 
1998, while in Ohio, the veteran experienced an episode of 
severe ulcerated and encrusted sores on his penis.  He had to 
administer Acyclovir for four days to control the outbreak.

Records of VA outpatient treatment compiled in February 2000 
showed no evidence of any herpes breakout.  When seen in 
February 2001, he reported that a breakout had occurred one 
week prior thereto; examination revealed crusted papules on 
the dorsal shaft of the penis.  Acyclovir, 400 milligrams, 
was prescribed for use over a seven-day period during the 
breakout.  He was again seen in November 2001, when it was 
reported that a breakout had occurred one week ago.  Clinical 
evaluation disclosed healing papules of the dorsal shaft of 
the penis.  The assessment was of recurrent genital herpes.  

In his February 2002 statement, the veteran reported that he 
was currently taking Acyclovir, 200 milligrams, three times 
daily.  Seven or eight yearly breakouts were cited.

A VA dermatology examination in April 2002 revealed healing 
papules of the penis.  A diagnosis of recurrent genital 
herpes was recorded.  Use of Acyclovir during attacks was 
noted.  Outbreaks ranging in number from five to eight were 
found to occur yearly, with the most recent attacking 
occurring one month previously.  The only symptom presented 
was mild itching.  There was no exfoliation, exudation, 
crusting, or systemic or nervous manifestations.  The 
affected skin lesions were found not to be repugnant or 
markedly disfiguring and no scarring was noted to result.

Records of VA medical treatment compiled in 2002 and 2003 
fail to indicate that the veteran was treated for genital 
herpes during that time period.  Records continue to show the 
need to use of Acyclovir as required.  

A further VA skin examination was conducted in February 2003, 
at which time the veteran reported that one or two outbreaks 
were occurring yearly, with the most recent episode 
transpiring in July 2002.  On clinical evaluation, there were 
a few, scattered, discreet hypopigmented macules over the 
shaft of the penis.  No active lesions were present.  In 
response to questions posed, the examiner stated that the 
veteran's symptoms were limited to itching and redness.  No 
systemic manifestations, malignancy, benign neoplasm, 
urticaria, vasculitis, erythema multiforme, chloracne, acne, 
alopecia, or hyperhidrosis were set forth.  The percentage of 
the total skin surface affected was less than one percent.  
The diagnosis was genital herpes in the past; no active 
infection today.  

An addendum to the February 2003 VA examination report was 
prepared by the examiner in May 2003.  Therein, he reported 
that the hypopigmented macules identified in February 2003 
were not manifestations of genital herpes, nor was such 
aggravated by the veteran's herpes.  He further noted that 
Acyclovir is an antiviral drug and not a corticosteroid or 
other immunosuppressive drug.  Notation was also made that 
exudation, exfoliation, crusting, systemic or nervous 
manifestations, or exceptional repugnance were not present or 
related to the veteran's genital herpes.  The veteran's 
current skin disorder was noted to affect less than one 
percent of his body and was non-disfiguring.  In the 
examiner's opinion, the rating code that most closely 
resembled hypopigmented macules, both in the version in 
effect prior to August 30, 2002, and thereafter, was 
Diagnostic Code 7806.  

Analysis

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate Diagnostic 
Codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.  The requirements for evaluation of 
the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
upon a single, incomplete, or inaccurate report, and to 
enable the VA to make a more precise evaluation of the level 
of the disability and of any changes in the condition.  
Schafrath, 1 Vet. App. at 594.  When there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The issue of the rating to be assigned initially for the 
veteran's genital herpes is one governed by the holding of 
the United States Court of Appeals for Veterans Claims 
(Court) in Fenderson.  Pursuant to Fenderson, at the time of 
an initial rating, separate or "staged" ratings may be 
assigned for separate periods of time based on the facts 
found.

The VA's Schedule for Rating Disabilities does not contain a 
Diagnostic Code for genital herpes.  In order to evaluate the 
veteran's disability, the Board must select an analogous 
Diagnostic Code.  38 C.F.R. § 4.20 (2003) provides that when 
an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  

The RO has previously rated the veteran by analogy to eczema 
under Diagnostic Code 7806, both as to the criteria in effect 
prior to and on August 30, 2002.  The Board notes that, 
effective August 30, 2002, VA amended the Diagnostic Codes 
for evaluating skin disabilities.  See 67 Fed. Reg. 49596 
(2002).  Where laws or regulations change after a claim has 
been filed or reopened, the law in effect prior to the date 
of the change controls for the period prior to the change, 
and the law in effect after the date of the change controls 
as of the effective date of the change.  Kuzma v. Principi, 
341 F.3d 1327 (Fed.Cir. 2003). 

The Board was instructed by way of the October 1995 joint 
remand granted by the Court to provide further discussion as 
to its choice of an analogous Diagnostic Code.  "Genital 
herpes" is defined as herpes simplex due to type two virus 
involving the genital region.  Dorland's Illustrated Medical 
Dictionary 759 (28th ed. 1994).  "Herpes simplex" is 
defined as a group of acute infections caused by herpes 
simplex virus type one or type two, characterized by the 
development of one or more small fluid-filled vesicles with a 
raised erythematous base on the skin or mucous membrane.  
Dorland's Illustrated Medical Dictionary 759 (28th ed. 1994).  
"Vesicle" is defined as a small bladder or sac containing 
liquid; or a small circumscribed epidermal elevation, less 
than five millimeters in circumference, usually containing a 
clear fluid.  Dorland's Illustrated Medical Dictionary 1820 
(28th ed. 1994).  

VA's Schedule for Rating Disabilities provides for the 
evaluation of disabilities of the skin at 38 C.F.R. § 4.118.  
38 C.F.R. § 4.118 clearly provides the proper anatomical 
localization; that is, the skin, for the evaluation of 
genital herpes as this disease is defined.  A review of 38 
C.F.R. § 4.118 leads to only one plausible analogous 
Diagnostic Code; namely Diagnostic Code 7806, at least in 
terms of the rating criteria in effect prior to August 30, 
2002.  Under the schedular provision in effect prior to 
August 30, 2002, the Diagnostic Codes in § 4.118 fall 
basically into two groups.  Diagnostic Codes 7800 through 
7805 concern scars.  These Diagnostic Codes are not for 
application as it is neither contended nor shown that 
scarring is associated with the veteran's genital herpes.  
Diagnostic Codes 7806 through 7819 concern various skin 
diseases.  Genital herpes is not listed specifically among 
them.  Unless otherwise provided, Diagnostic Codes 7807 
through 7819 are rated as for eczema under Diagnostic Code 
7806.  As skin diseases are generally rated under the 
criteria specified for eczema, Diagnostic Code 7806 is the 
only logical choice under which to rate the skin disease of 
genital herpes.  Moreover, Diagnostic Code 7806 provides 
rating criteria for evaluating eczema on the basis of 
clinical findings to include exfoliation, exudation, itching, 
crusting, and ulceration.  Medical notations through the 
years regarding the veteran's genital herpes include 
references to lesions and blisters, and complaints of itching 
and burning.  It was asserted in an August 1998 statement 
from the veteran's representative that recent manifestations 
included ulceration, sores, and encrusting.  Clinical 
findings and complaints relative to the veteran's genital 
herpes fit within the symptomatology provided in Diagnostic 
Code 7806.  

By rating decision in April 1997, entitlement to service 
connection was established for psychiatric disability, 
secondary to the service-connected genital herpes, and a 10 
percent rating was assigned.  Moreover, the search for 
disorders etiologically related to genital herpes did not end 
with the grant of service connection for a psychiatric 
disability.  Pursuant to an October 1997 remand, a May 1998 
general medical examination opinion indicated that there were 
no recognizable medical complications or physical limitations 
secondary to the veteran's genital herpes.  In sum, the law 
and evidence show that the veteran's genital herpes is 
properly rated by analogy under Diagnostic Code 7806, based 
on the criteria in effect prior to August 30, 2002, and it 
has been demonstrated through competent medical evidence that 
there is no other physical manifestation or complication 
related to genital herpes.

For the period prior to August 30, 2002, genital herpes is 
most appropriately rated as for eczema and the evaluation 
will depend on the location and extent of the disability.  A 
noncompensable evaluation was warranted for slight, if any, 
exfoliation, exudation or itching on a nonexposed surface or 
small area.  38 C.F.R. § 4.118, Diagnostic Code 7806.  A 10 
percent evaluation required exfoliation, exudation or itching 
and involvement of an exposed surface or extensive area.  Id.

As indicated above, the provisions of 38 C.F.R. § 4.118 were 
modified, effective from August 30, 2002, and although 
genital herpes is not assigned a specific Diagnostic Code 
under those changes, a new Diagnostic Code was added for 
infections of the skin not listed elsewhere (including 
bacterial, fungal, viral, treponemal, and parasitic disease, 
to be rated as disfigurement of the head, face or neck 
(Diagnostic Code 7800); scars (Diagnostic Codes 7801-7805); 
or dermatitis (Diagnostic Code 7806), depending on the 
predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 
7820 (2003).  A 30 percent rating requires that 20 to 40 
percent of the entire body or 20 to 40 percent of the exposed 
areas affected is required; or systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, is required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  Where at least 
5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of the exposed 
areas are affected; or intermittent systemic therapy is 
required, such as corticosteroids or other immunosuppressive 
drugs, for a total duration of less than six weeks during  
the past 12-month period, a 10 percent rating is for 
assignment.  Where less than 5 percent of the entire body or 
less than 5 percent of the exposed areas is affected, and no 
more than  topical therapy is required during the past 12-
month period, a noncompensable rating is assignable.  

Throughout the period beginning April 5, 1989, the record 
does not indicate that the disability in question was 
associated with or productive of disfigurement of the head, 
face, neck, or elsewhere; scarring; or limitation of function 
of any body part.  From the onset, there is no indication 
that there is or was any ulceration, exfoliation, exudation, 
extensive lesions, or systemic or nervous manifestations.  
The record reflects that mild itching has been present, 
although it is noted that slight, if any, itching warranted 
only a noncompensable rating under Diagnostic Code 7806, 
prior to August 30, 2002.  Evidence on file shows that the 
number of outbreaks of genital herpes has been significantly 
reduced in recent years with the use of Acyclovir as compared 
to the medical reports in the early 1990s, wherein the 
veteran reported suffering from approximately six or seven 
outbreaks each year.  More significantly, any outbreaks which 
have occurred have been limited to the genital area.  This is 
neither an exposed surface nor an extensive area, and it has 
not been contended otherwise. 

Regarding the criteria in effect subsequent to August 30, 
2002, it is clear that the disability at issue does not 
affect even one percent of the veteran's body and no use to 
date has been made of systemic therapy, inclusive of 
corticosteroids or other immunosuppressive drugs.  To that 
extent, a rating in excess of the 10 percent schedular 
evaluation already assigned by the RO as of August 30, 2002, 
under Diagnostic Code 7806 for dermatitis or eczema, is not 
warranted.  

While the veteran had argued at length that his herpes 
infection is more severe than is reflected in the ratings 
assigned to date, the evidence presented fails to corroborate 
those assertions.  It is therefore concluded that a 
preponderance of the evidence is against the veteran's claim 
for an increased schedular evaluation for genital herpes.  
Furthermore, the evidence does not demonstrate that such 
disability has necessitated frequent periods of 
hospitalization or resulted in a marked interference with 
employment, as would be necessary for consideration of an 
extraschedular evaluation.  To that extent, only a 
noncompensable schedular or extraschedular rating is assigned 
for the veteran's genital herpes from April 5, 1989, to 
August 29, 2002, and not more than a schedular or 
extraschedular evaluation of 10 percent is assigned therefor 
from August 30, 2002, to the present.  

The Board acknowledges the decision in Ardison v. Brown, 6 
Vet. App. 405 (1994), which determined that the duty to 
assist had been violated when a dermatology examination was 
conducted during an inactive stage of the claimant's skin 
disability when the record showed that the skin disability 
consisted of active and inactive stages during which the 
condition improved.  In Bowers v. Derwinski, 2 Vet. App. 675 
(1992), the Court indicated that it was the frequency and 
duration of the outbreaks and the appearance and virulence of 
them during the outbreaks that must be addressed.  Mindful of 
relevant precedent opinions, the Board provided its  October 
1997 remand that, if the veteran had an outbreak of genital 
herpes prior to his scheduled VA examination, he should 
present himself to a VA outpatient clinic for an examination 
to document the outbreak, including a description of the 
lesions.  Although the May 1998 VA dermatology examination, 
as well as those conducted in 2002 and 2003, were conducted 
during an inactive phase of genital herpes, the record shows 
that the veteran reported two outbreaks of genital herpes 
during the Winter of 1997-98 that occurred after the October 
1997 remand.  Contrary to the clear instructions in the 
remand, the veteran did not present himself for an 
examination during an active phase of genital herpes during 
that time frame or later.  

In Wood v. Derwinski, 1 Vet. App. 190 (1991) the Court 
indicated that in order to trigger the duty to assist, a 
veteran must do more than passively wait.  Thus, the Court 
indicated that the duty to assist is not always a one-way 
street and veterans must cooperate with VA's efforts to 
provide adequate medical examinations.  The Board finds that 
all reasonable efforts were expended by VA to afford the 
veteran a VA dermatology examination during an active phase 
of genital herpes.  Due to the veteran's failure to cooperate 
with VA, an examination during an active phase could not be 
conducted.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

For the period from April 5, 1989, to August 29, 2002, 
entitlement to a compensable rating for genital herpes is 
denied.

For the period since August 30, 2002, not more than a 10 
percent schedular or extraschedular rating is for assignment 
for genital herpes.

The appeal is denied.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



